EXHIBIT 10.53
 
AMENDMENT TO SECURED PROMISSORY NOTE
 
This Amendment to Secured Promissory Note (this "Amendment") is made as of June
22, 2009, by and between Imageware Systems, Inc., a Delaware corporation
("Borrower"), and BET Funding LLC, a Delaware limited liability company
("Lender").
 
BACKGROUND
 
A.           On February 12, 2009, Borrower issued to Lender a secured
promissory note (the "Original Note") in the original principal amount of Five
Million Dollars ($5,000,000).  On such date, Lender made to the Company an
initial advance under the Note of One Million Dollars ($1,000,000).  The Note
and all instruments, documents and agreements executed in connection therewith,
or related thereto, are referred to herein collectively as the "Financing
Documents".  All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Note.
 
B.           On June 9, 2009, Borrower and Lender entered into that certain
Waiver and Amendment Agreement (the "Waiver and Amendment Agreement") in order
to (i) waive certain existing events of default under the Note and (ii) amend
certain terms of the Note.  The Original Note, as amended by the Waiver and
Amendment Agreement, is hereinafter referred to as the "Note".
 
C.           Lender is making a subsequent advance of $350,000 under the Note
(the "Advance").  In connection therewith, Borrower and Lender have agreed to
amend certain terms of the Note as evidenced herein.
 
D.           As consideration for the making of the Advance, Borrower shall pay
to Lender, as a loan origination fee, a warrant (the "Additional Warrant") to
acquire 700,000 shares of Common Stock (the "Additional Warrant Shares") at an
exercise price of fifty cents ($0.50) (the "Additional Warrant Exercise Price").
 
NOW THEREFORE, with the foregoing Background deemed incorporated by reference
and for good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto, intending to be legally bound, covenant
and agree as follows:
 
SECTION 1.  ACKNOWLEDGMENT OF INDEBTEDNESS, ETC.
 
1.1           Note.  Borrower hereby acknowledges and confirms that as of the
close of business on June 22, 2009, Borrower is indebted to Lender, without
defense, setoff, claim or counterclaim under the Financing Documents, in the
aggregate principal amount of $1,350,000 (which amount includes the Advance
being made on the date hereof), together with accrued and unpaid interest in the
amount of $32,750 and all other unreimbursed fees, costs and expenses (including
attorneys' fees) incurred to date in connection with the Financing Documents.
 
1.2           Fees and Expenses.  Borrower acknowledges and agrees that it is
liable for all fees, costs and expenses (including attorneys' fees) incurred by
Lender in connection with the documentation, preparation, interpretation and
negotiation of this Amendment and the Financing Documents, and any amendment,
modification or supplement to this Amendment or to the Financing Documents, the
consummation and administration of the transactions contemplated hereby and
thereby and the enforcement, preservation, protection or defense of any of
Lender's rights and remedies hereunder and under the Financing Documents,
including, without limitation any costs for appraisals, searches or filing fees
incurred by Lender.  All such fees, costs and expenses are referred to herein as
"Expenses."  All Expenses will be payable within 15 days after Lender gives
notice thereof.  Lender has withheld $5,000.00 from the amount of the
Advance.  Such amount is the amount to which Lender's counsel is entitled to
reimbursement for certain reasonable fees and out-of-pocket expenses in
connection with the Note.  Notwithstanding the withholding of such amount, the
Lender shall be deemed to have loaned to Borrower the full amount so withheld.
 

--------------------------------------------------------------------------------


SECTION 2.  AMENDMENTS TO NOTE
 
2.1           Amendments to Note. The Note is hereby amended as follows:
 
(a)           Preamble.  The second paragraph of the preamble of the Note is
hereby amended by deleting "$1,000,000" in the third sentence thereof and
replacing it with "350,000".
 
(b)           Preamble.  The fourth paragraph of the preamble of the Note is
hereby amended by deleting "(the "Lender Warrant")" in the fifth line thereof.
 
(c)           Additional Definition.  The following definition is hereby added
to Section 1 of the Note:
 
"Lender Warrant" shall mean any and all warrants to acquire shares of Common
Stock issued in connection with or pursuant to the Note (including, without
limitation, in connection with any future advance hereunder).
 
2.2           Incorporation of Amendment into Note.  Borrower hereby directs
Lender to attach an original counterpart of this Amendment to the Note.  The
Note and this Amendment shall be deemed to constitute a single instrument.
 
SECTION 3.  WARRANT
 
3.1           Warrant.  In consideration of Lender's making the Advance to
Borrower, Borrower shall issue to Lender the Additional Warrant to acquire the
Additional Warrant Shares at the Additional Warrant Exercise Price.
 
SECTION 4.  COLLATERAL
 
4.1           Affirmation of Existing Collateral.  Borrower covenants, confirms
and agrees that as security for the repayment of the Obligations, Lender has,
and shall continue to have, and is hereby granted a continuing, perfected lien
on and security interest in the Collateral, all whether now owned or hereafter
acquired, created or arising, together with all proceeds, including insurance
proceeds thereof.  Borrower acknowledges and agrees that nothing herein
contained in any way impairs Lender's existing rights and priority in the
Collateral.
 
2

--------------------------------------------------------------------------------


4.2           Further Assurances.  Upon execution of this Amendment, and
thereafter as Lender may from time to time request, Borrower shall further
assist Lender in effectuating the terms and intent of this Amendment and the
Financing Documents and in assuring continued, effective and proper perfection
of Lender's liens and security interests in the Collateral.  Borrower hereby
authorizes Lender to sign (if necessary) on Borrower's behalf and/or file, from
time to time, without signature of Borrower, any financing statements as Lender
may reasonably deem necessary to perfect, or maintain perfection, of Lender's
security interests.
 
SECTION 5.  EFFECTIVENESS CONDITIONS
 
5.1           Conditions.  Lender's undertakings hereunder are subject to
satisfactory completion, as determined by Lender in its sole discretion (all
documents to be in form and substance satisfactory to Lender and its counsel) of
the following conditions ("Effectiveness Conditions"):
 
(a)           Borrower's execution and delivery of this Amendment and the
Additional Warrant;
 
(b)           Borrower shall have delivered to Lender resolutions of the Board
of Directors of Borrower authorizing the execution and delivery of this
Amendment and the transactions herein contemplated;
 
(c)           No Default or Event of Default shall have occurred (other than the
Existing Defaults (as defined under the Waiver and Amendment Agreement)) and be
continuing under the Financing Documents; and
 
(d)           All Expenses incurred by Lender shall have been paid by Borrower
when due.
 
SECTION 6.  REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Borrower represents, warrants and covenants to Lender that:
 
6.1           Prior Representations.  By execution of this Amendment, except as
otherwise expressly set forth herein, Borrower reconfirms all warranties and
representations made to Lender under the Financing Documents and restates such
warranties and representations as of the date hereof all of which shall be
deemed continuing until all of the Obligations are paid and satisfied in full.
 
6.2           No Conflict. The execution and delivery by Borrower of this
Amendment and the Additional Warrant and the performance of the obligations of
Borrower hereunder and thereunder and the consummation by Borrower of the
transactions contemplated hereby and thereby: (i) are within the corporate
powers of Borrower; (ii) are duly authorized by the Board of Directors of
Borrower and, if necessary, its stockholders; (iii) are not in contravention of
the terms of the articles or certificate of incorporation or bylaws of Borrower
or of any indenture, contract, lease, agreement instrument or other commitment
to which Borrower is a party or by which Borrower or any of its property are
bound; (iv) do not require the consent, registration or approval of any
Governmental Authority or any other Person; (v) do not contravene any statute,
law, ordinance regulation, rule, order or other governmental restriction
applicable to or binding upon Borrower; and (vi) will not, except as
contemplated herein for the benefit of Lender, result in the imposition of any
Liens upon any property of Borrower.
 
3

--------------------------------------------------------------------------------


6.3           Stockholder Authorization.  Neither the execution, delivery or
performance by Borrower of this Amendment or the Additional Warrant nor the
consummation by it of the transactions contemplated hereby or thereby
(including, without limitation, the issuance or reservation for issuance of the
Additional Warrant Shares) requires any consent or authorization of Borrower's
stockholders.
 
6.4           Issuance of Shares.  The Additional Warrant Shares are duly
authorized and reserved for issuance, and, upon exercise of the Additional
Warrant in accordance with the terms thereof, will be validly issued, fully paid
and non-assessable, and free from all taxes, liens, claims and encumbrances and
will not be subject to preemptive rights, rights of first refusal or other
similar rights of stockholders of Borrower and will not impose personal
liability upon the holder thereof.
 
6.5           Valid, Binding and Enforceable.  This Amendment and the Additional
Warrant and any assignment or other instrument, document or agreement executed
and delivered in connection herewith, will be valid, binding and enforceable in
accordance with their respective terms.
 
6.6           Event of Default.  No Default or Event of Default has occurred
(other than the Existing Defaults (as defined under the Waiver and Amendment
Agreement)) or is continuing under the Note or any of the other Financing
Documents.
 
6.7           Covenants.  Borrower has performed and complied with all
covenants, agreements, obligations and conditions to be performed or complied
with under the Note and the other Financing Documents.
 
SECTION 7.  BORROWER'S EXISTING COVENANTS
 
7.1           Existing Covenants.  Borrower covenants that on and after the date
of execution of this Amendment and until the Obligations are indefeasibly paid
and satisfied in full that, except as expressly modified hereby, Borrower shall
continue to observe and maintain compliance with all covenants, representations
and warranties contained in, or arising in conjunction with, the Financing
Documents.
 
SECTION 8.  MISCELLANEOUS
 
8.1           Default.
 
(a)           In addition to each of the Events of Default set forth in the
Financing Documents, the (i) failure of Borrower to comply with its
representations, warranties, covenants or other undertakings under this
Amendment, or (ii) occurrence or institution of any action or proceeding which
may adversely affect Borrower's ability to perform under this Amendment (as
determined by Lender in its discretion), shall be an Event of Default under the
Financing Documents and upon such failure, Lender's undertakings under this
Amendment may at Lender's discretion, and without notice to Borrower immediately
terminate and Lender may exercise its rights and remedies as granted under the
Financing Documents and under applicable law or in equity.
 
4

--------------------------------------------------------------------------------


(b)           Any default by Borrower under any of the Financing Documents,
shall be considered a default and an Event of Default under all of the Financing
Documents and upon such default, Lender's undertakings under this Amendment may
at Lender's discretion, and without notice to Borrower immediately terminate and
Lender may exercise its rights and remedies as granted under the Financing
Documents and under applicable law or in equity.
 
8.2           Integrated Agreement.  This Amendment shall be deemed incorporated
into and made a part of the Financing Documents.  The Financing Documents and
this Amendment shall be construed as integrated and complementary of each other,
and as augmenting and not restricting the Lender's rights, remedies and
security.  If, after applying the foregoing, an inconsistency still exists, the
provisions of this Amendment shall control.
 
8.3           Non-Waiver.  No omission or delay by Lender in exercising any
right or power under this Amendment, or the Financing Documents or any related
agreement will impair such right or power or be construed to be a waiver of any
default or Event of Default or an acquiescence therein, and any single or
partial exercise of any such right or power will not preclude other or further
exercise thereof or the exercise of any other right, and no waiver will be valid
unless in writing and signed by Lender and then only to the extent
specified.  Lender's rights and remedies are cumulative and concurrent and may
be pursued singly, successively or together.
 
8.4           Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision of this
Amendment.
 
8.5           Survival.  All warranties, representations and covenants made by
Borrower herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Amendment, shall be considered to have been relied upon by Lender. All
statements in any such certificate or other instrument shall constitute
warranties and representations by Borrower hereunder.  All warranties,
representations, and covenants made by Borrower hereunder or under any other
agreement or instrument shall be deemed continuing until the Obligations are
indefeasibly paid and satisfied in full.
 
8.6           Successors and Assigns.  This Amendment shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties
hereto.  No delegation by Borrower of any duty or obligation of performance may
be made or is intended to be made to Lender.  No rights are intended to be
created hereunder or under any related instruments, documents or agreements for
the benefit of any third party donee, creditor, incidental beneficiary or
affiliate of Borrower.
 
5

--------------------------------------------------------------------------------


8.7           GOVERNING LAW.  THIS AMENDMENT, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AMENDMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE.  THE PROVISIONS OF THIS AMENDMENT, THE
OTHER FINANCING DOCUMENTS AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO
HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.
 
8.8           CONSENT TO JURISDICTION.  BORROWER AND LENDER HEREBY IRREVOCABLY
CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
IN THE STATE OF DELAWARE IN ANY AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING
HEREUNDER OR UNDER ANY OTHER AGREEMENT OR UNDERTAKING.  BORROWER WAIVES ANY
OBJECTION TO IMPROPER VENUE AND FORUM NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH
COURT AND ALL RIGHTS TO TRANSFER FOR ANY REASON.  BORROWER IRREVOCABLY AGREES TO
SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED.
 
8.9           WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY WAIVE ANY AND
ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION
COMMENCED BY OR AGAINST LENDER WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE FINANCING DOCUMENTS, WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.
 
8.10           RELEASE.  AS FURTHER CONSIDERATION FOR THE LENDER'S AGREEMENT TO
MAKE THE ADVANCE SET FORTH HEREIN, BORROWER HEREBY WAIVES AND RELEASES AND
FOREVER DISCHARGES LENDER AND ITS MEMBERS, OFFICERS, DIRECTORS, ATTORNEYS,
AGENTS AND EMPLOYEES FROM ANY LIABILITY, DAMAGE, CLAIM, LOSS OR EXPENSE OF ANY
KIND THAT BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDER ARISING OUT OF OR
RELATING TO THE OBLIGATIONS, THIS AMENDMENT OR THE FINANCING DOCUMENTS.
 
8.11           Waivers.
 
(a)           Borrower will not, directly or indirectly, do any act or fail to
do any act, which would impair or affect Lender's security interest in any
Collateral, nor will Borrower upon any default or Event of Default under this
Amendment or the other Financing Documents, contest Lender's right to obtain
judgment against Borrower or to foreclose upon any Collateral pledged to Lender,
nor will Borrower move to vacate or enjoin such judgment or foreclosure.
 
6

--------------------------------------------------------------------------------


(b)           Borrower waives and renounces all rights which are waivable under
Article 9 of the Uniform Commercial Code as such rights relate to Borrower's
relationship with Lender, whether such rights are waivable before or after
default, including, without limitation, those rights with respect to compulsory
disposition of collateral (U.C.C. §§9-610, 9-615 and 9-620), any right of
redemption under U.C.C. §9-623, and any right to notice relating to disposition
of collateral under U.C.C. §9-611.
 
8.12           Advice of Counsel.  Borrower acknowledges that it had the right
to consult with independent legal counsel concerning this Amendment and
specifically regarding the effect and implications of Sections 8.8, 8.9, 8.10
and 8.11 above and Borrower knowingly and voluntarily hereby waives the rights
described therein or affected thereby.
 
8.13           Signatories.  Each individual signatory hereto represents and
warrants that he or she is duly authorized to execute this Amendment on behalf
of his or her principal and that he or she executes the Amendment in such
capacity and not as a party.
 
8.14           Duplicate Originals.  Two or more duplicate originals of this
Amendment may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.  This
Amendment may be executed in counterparts, all of which counterparts taken
together shall constitute one completed fully executed document.  Signature by
facsimile or PDF shall bind the parties hereto.
 
8.15           Effect of Amendment.  Except as expressly stated herein:  (a) the
Financing Documents are and shall be unchanged and remain in full force and
effect, and (b) this Amendment shall not constitute a waiver of any Default or
Event of Default or a waiver of the right of Lender to insist upon compliance
with any term, covenant, condition or provision of the Note and the other
Financing Documents, as amended hereby.  Except as specifically stated herein,
the execution and delivery of this Amendment shall in no way release, diminish,
impair, reduce or otherwise affect the respective obligations and liabilities of
Borrower or any other Person under any of the Financing Documents, all of which
as amended hereby, shall continue in full force and effect.  Borrower hereby
ratifies and confirms the existence of each of the Financing Documents to which
it is a party, each of the Liens created pursuant to each such Financing
Document and each and every term, condition, obligation, liability, undertaking
and covenant therein contained.  Each of the Financing Documents is hereby
amended and modified to the extent necessary (and without any further action on
behalf of Borrower, Lender or any other Person) in order to give full force and
effect to this Amendment.  This Amendment constitutes a Financing Document.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.
 
IMAGEWARE SYSTEMS, INC.






By:           _________________________
Name:   S. James Miller
Title: Chairman and CEO




BET FUNDING LLC




By: ________________________
Name:  Douglas Topkis
Title:  Member


 